Agreement between the EC and Pakistan on readmission - Community readmission agreements with third countries (debate)
The next item is the joint debate on:
the recommendation by Csaba Sógor, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Council decision on the conclusion of the Agreement between the European Union and the Islamic Republic of Pakistan on the readmission of persons residing without authorisation - C7-0264/2009 - 2009/0036(NLE)),
the oral question to the Commission by Sylvie Guillaume and Claude Moraes, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, Hélène Flautre and Judith Sargentini, on behalf of the Group of the Greens/European Free Alliance, Cornelia Ernst, Rui Tavares and Marie-Christine Vergiat, on behalf of the Confederal Group of the European United Left - Nordic Green Left, and Malika Benarab-Attou, on Community readmission agreements with third countries (B7-0453/2010) and
the oral question to the Commission by Nathalie Griesbeck and Renate Weber, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, on EU readmission agreements with third countries (B7-0461/2010).
Since the Treaty of Lisbon entered into force, this is the first readmission agreement which also requires the consent of the European Parliament. On 18 September 2000, the Council authorised the European Commission to negotiate the readmission agreements to be concluded between the European Community and Pakistan. Following several rounds of negotiations, almost 10 years later, the European Community and Pakistan signed the agreement in Brussels on 26 October 2009.
As a result of the entry into force of the Treaty of Lisbon, the EU has become the legal successor of the European Community, which means that since the entry into force of the Treaty of Lisbon, the European Parliament is also to grant its consent to the proposed agreement. The Committee on Foreign Affairs evaluated the proposed agreement positively, and the Committee on Civil Liberties, Justice and Home Affairs approved it.
The aim of this agreement is to improve cooperation between the administrative bodies of the requesting and requested states in order to speed up the readmission process. In this respect, the agreement sets forth the obligation of readmission of own nationals, third country nationals and stateless persons based on the principle of full reciprocity, and also contains the technical provisions required for the readmission procedure. The aim of the agreement is to act as an important instrument in combating illegal immigration to the European Union and increase the security of citizens within the EU. Pakistan is an important source or transit country for immigrants who do not or no longer fulfil the relevant conditions of entry, stay, or residence in the territory of an EU Member State.
The agreement concluded with Pakistan has a regional significance as well, as it will support the EU's endeavours to step up cooperation with other countries in the region. The agreement includes a non-affection clause as regards international legislation and data protection regulation. The physical return of persons remains, in its entirety, the task of the competent Member State or Pakistani authority. Accordingly, they must comply with the provisions of international laws. The agreement calls for a joint readmission committee to be set up which can approve its rules of procedure. Taking into account the fact that only one European institution, namely, the European Commission, will participate in the joint readmission committee, the European Parliament calls on the Commission to provide information on the joint committee's activities at regular intervals. The agreement will enter into force on the first day of the second month following the day on which the parties notified each other of the conclusion of the ratification procedures.
I would like to thank the Commission for its statement and my fellow Members for their critical remarks. I trust that based on what has been said, the House will approve this agreement.
author. - Madam President, I wish to thank Mr Sógor for his work. However, the S&D voted against this agreement in committee for two very basic reasons, both based on the protection of human rights.
We believe that respect for international conventions is not fully guaranteed in this agreement. In particular, Pakistan is not a signatory to the 1951 Geneva Refugee Convention, and this creates an unstable situation. It seems logical to us and our group that signing basic international conventions such as these should be a necessary precursor to signing readmission agreements. The EU is currently a signatory to 11 readmission agreements; it has entered into negotiations on seven more, two of which - Pakistan and Georgia - are on the point of being concluded and one, Turkey, is to be signed very shortly.
Therefore, this is not something that Parliament will have to consider only once, on this occasion. With its consent powers, Parliament's concerns about human rights need to be considered by the Commission when it is negotiating these agreements. We cannot be expected to rubber stamp agreements when fundamental rights are still in question. So for our group, it is vital that, before giving consent to such agreements, Parliament is in full possession of the facts. However, despite that first such agreement entering into force in 2004, there has been no evidence-based evaluation of the effectiveness of such instruments and the consequences of their implementation.
For that reason, the S&D Group calls on the Commissioner to carry out such an evaluation as soon as possible. We believe in these readmission agreements, but they must be based on fundamental human rights and safeguards. Pakistan is one of the few countries which have not signed the Geneva Refugee Convention, and that, for us, creates a difficult situation.
Madam President, I actually find our rapporteur very unwise in asking us MEPs to ratify and approve an agreement which really is highly problematic. First of all, it concerns Pakistan, which is not just any old country. Pakistan already admits more refugees than any other country in the world. And what are we mainly going to ask it to do? Readmit Pakistanis, of course, but also the Afghans who are here in Europe fleeing a war that we are waging in Afghanistan. I think we are starting to border on something like indecency here.
It is a fact that Pakistan has not ratified the Geneva Convention, and it is a fact that the Parliamentary Assembly of the Council of Europe asks us to ratify readmission agreements only with countries that offer a number of guarantees in terms of the right of asylum and international protection, which is not the case in Pakistan.
Furthermore, there is a huge number of questions. If I had to say 'Yes' tomorrow, I do not even know what I am saying 'Yes' to. If you look closely at these various articles, the impact of this article may be anything from 20, may be anything from 100 to 20 000, and perhaps more. Why? Because nobody is saying what the responses will be to everything that is decided in the Readmission Committee. Who is responsible for proving that an individual arrived after the agreement had been ratified?
Who will be responsible for proving that that individual arrived in the EU directly from Pakistan? What is going to happen at the end of the thirty day period if Pakistan does not respond and does not issue travel documents? Are we, as Members of the Commission suggest, going to accept this strange EU 'pass' instrument?
I do not have any answers, and neither do you, Mrs Malmström; I know that you will be unable to provide me with any answers. I asked the Pakistani Ambassador, and he does not have any answers. All of that will be buried in the Readmission Committee.
As we are incapable of saying what the actual impact of this agreement will be, I cannot say that I accept it. Everything depends on the answers provided to these questions.
I think that we should say 'No' tomorrow.
Madam President, concerning this readmission agreement with Pakistan, I believe that there are a number of different areas of analysis that should be considered at this time.
Firstly, since it is the first agreement of this kind on which Parliament has voted since the Treaty of Lisbon, I feel it could set a precedent. I therefore believe that when this sort of agreement is on the table, it must be subject to much more detailed and in-depth parliamentary scrutiny.
I am therefore of the opinion that Parliament would be well advised to voice its doubts and, in particular, to hope for much greater clarification. It is also to be hoped that, when future agreements similar to those currently on the table come to be adopted by Parliament, they will include far greater provision for monitoring and verifying the burden of proof, which must fall on the right people: the authorities, and not immigrants, the poor or refugees.
I also have serious doubts about this agreement, owing to the fact that it is with Pakistan. Firstly, there is the question of this being an agreement not on the readmission of Pakistanis, but rather an agreement for the readmission of Afghans by the back door. As some of my colleagues have already mentioned, this is clearly a country that is not a signatory to the 1951 Geneva Refugee Convention and the European Union cannot be of two minds on this subject. Either, by complying with the conventions we have signed, we respect human rights 100%, or we do not respect them in 90% or 80% of cases, deputising people who may not respect human rights.
There are many cases of deportation and persecution of Pakistani women and religious and ethic minorities and we certainly cannot work with the Pakistani authorities' lack of transparency on this subject.
Lastly, I would like to summarise by recalling that only two weeks ago, we were discussing the floods in Pakistan. They have caused the displacement of 21 million people, including refugees and the injured, as well as many thousands of dead. I believe that the European Parliament is demonstrating a certain indifference when, just two weeks later, it is about to adopt an agreement which basically entails sending back to Pakistan people who have fled a situation as serious as that currently being experienced there.
Madam President, Commissioner, first of all, I should like to confirm, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, that we are, of course, in favour of readmission agreements as important instruments in the fight against illegal immigration. They also appear to be much more effective than a proliferation of bilateral agreements.
I should like to emphasise three points. In this new legal framework which we now have, Parliament ought to be systematically and regularly informed of the negotiations on and implementation of these agreements, since we are joint decision makers.
Secondly, 11 agreements have so far been adopted, and we have entered into negotiations on seven others. However, the agreements have never been assessed, and I would have thought it essential for the previous agreements to be assessed before any further agreements are concluded.
Finally, my third point concerns human rights and the brilliant point made just now by my fellow Members: what guarantee can the Commission give in the specific case of third countries that are not signatories to the Geneva Convention?
I repeat: while I personally, together with my group, am in favour of a readmission agreement with Pakistan, there are still a large number of grey areas that have not been cleared up, even though Mrs Malmström - whom I thank - has, with her declaration, provided guarantees in terms of monitoring and in terms of hard negotiations with Pakistan to get it to sign the fundamental international instruments which it has not yet signed, and even though she has provided a guarantee that non-governmental humanitarian organisations would be able to participate in the monitoring committee on the ground.
The fact remains that we should make this agreement conditional upon Pakistan's signing of the Geneva Convention, because we must be very careful not to lose sight of the necessary balance that must be found between our collective safety and respect for and protection of human rights, no matter which part of the world is affected. This is the foundation of our values in the EU.
Member of the Commission. - Madam President, honourable Members, Pakistan has indeed been very much in the limelight in the last month and, of course, we all deplored the horrible loss of life and the many displaced persons. As you know, both the Commission and the Council are very much engaged in trying to alleviate the situation by finding ways to increase trade, as well as ways of rebuilding the country and helping it to prevent further disasters. This was also discussed at the Council meeting last week.
Turning to today's item, I want to thank the Committee on Civil Liberties, Justice and Home Affairs (LIBE) and the rapporteur, Mr Sógor, for their very constructive work on this, and for the support given to the Commission when your adopted your opinion in July.
The readmission agreement has been, for many years now, an important tool in managing migration flows, and the Lisbon Treaty explicitly mentions readmission agreements.
If we want migration and asylum policy to be credible to European citizens, it must be based on the principle that those who do not have a legal right to remain in the territory are returned. This is where readmission agreements come in. They facilitate the return of persons staying irregularly in the country of origin or transit and they are agreements between administrations stipulating the procedures to be followed.
Over the course of time, admission agreements have also become linked to visa policy. In a series of readmission agreements, they have become an indispensable element when negotiating a visa facilitation agreement.
The Commission is committed to pursuing these negotiations under current or future mandates.
Let me address a few of the concerns raised by speakers in the form of oral questions. The Commission is committed to giving full effect to its obligation under Article 218 in the treaty to immediately and fully inform Parliament at all stages of the negotiations and of the conclusion of EU readmission agreements. We will implement these obligations, taking full account of Parliament's role in the adoption procedure, namely, the requirement that it give its consent to the conclusion of future readmission agreements.
We will provide all the necessary information, subject to measures ensuring confidentiality in the case of ongoing negotiations, and in accordance with precise arrangements within the future framework of relations between Parliament and the Commission.
In the meantime, the Director-General, Mr Manservici, has already given you, in camera with the LIBE Committee on 12 July, the first general update on the ongoing negotiations. Mrs Griesbeck also mentioned the declaration made by the Commission and, of course, we will follow that very closely and report to you accordingly. We should also explore together how to further optimise this cooperation.
Turning to agreements with countries not signatories of the Geneva Convention, we would, of course, like Pakistan to sign this, and we are heavily involved in trying to convince them and in trying to pursue these negotiations, because the Commission is - as are you all - very attached to the values of international instruments on human rights and international protection, and a proper application of those instruments must be at the core of EU policy.
For this reason, we have developed the European Union acquis on international protection - the Qualification and Asylum Procedures Directives - which also includes human rights safeguards in its return policy, namely, the Returns Directive. In addition, all Member States of the European Union are bound by the Geneva Convention Relating to the Status of Refugees and the European Convention on Human Rights.
These standards guarantee that no person may be removed from any Member State, or subjected to readmission procedures, before the risk that, once returned, that person may be subject to persecution, or torture, or inhumane or degrading punishment, has been fully evaluated and excluded.
In particular, the EU's asylum instrument requires that Member States assess each application for asylum individually, guaranteeing that the applicant remain on the territory until the authorities have taken a decision on the said application, and then they must provide for an effective remedy before a court or a tribunal.
These standards are vital for the respect of the non-refoulement principle and are, by no means, limited by any readmission agreement, which is a very, very important point.
All EU readmission agreements contain the non-affection clause explicitly requiring that these standards be respected. We should also not forget that these readmission agreements can play an important role in undermining the activities of migrant-smuggling networks. A report earlier this year from the United Nations Office on Drugs and Crime, assessing criminal assisted migration from Pakistan, estimated that the annual revenue of this so-called industry amounted to 1.25 billion dollars. The report recommended, inter alia, that Pakistan initiate operation and cooperation agreements with key partners, including general agreements for mutual legal assistance and extradition.
With regard to visa facilitation agreements, no list of prerequisite criteria for deciding to open such negotiations exists, but the European Union takes into account the conclusion of, or active negotiations on, readmission agreements, external relations objectives, implementation records of existing bilateral agreements and progress on related areas in the field of justice and home affairs - including fundamental rights.
It should be noted that, for all countries with which the EU has concluded visa facilitation agreements, the Commission has presented a draft negotiating mandate to the Council as a follow-up to Council conclusions which envisage the promotion of people-to-people contact with the country concerned.
Readmission agreements are monitored by the Joint Readmission Committees. These are set up under each agreement. Furthermore, we gather any relevant information about the implementation of the agreements in force. So far, no major problems have been reported, not even by NGOs who are active in these fields, despite the fact that some of the countries where such agreements are fully operational have been very sensitive.
In any case, under a readmission agreement, no one shall be returned if this would entail the risk that the person concerned would be subject to persecution, torture or inhumane or degrading punishment.
Should that happen, this is not a consequence of the readmission agreement, but of an illegal decision taken by the Member State concerned, which should be subject to judicial review by the national courts. Furthermore, as requested by the European Council in the Stockholm Programme, the Commission will, by the end of this year, present a full evaluation of the EU readmission agreements in the form of a communication to Parliament and the Council. The Commission will consider, in the framework of the abovementioned evaluation, your suggestion that the possibility of assistance with reintegration for those readmitted be explicitly mentioned. In any case, we are already providing support for different projects and the return fund offers possibilities for immediate reception in the country of return upon arrival.
There are ways to support this: we will undertake evaluations; we have directives in place. The Commission will monitor the situation very closely and I will keep you informed as much as possible, as stated in the general agreement between us and also in the communication adopted by the LIBE Committee in July. With this, I hope that you can adopt the agreement.
Madam President, ladies and gentlemen, eight years after the start of negotiations between the European Commission and Pakistan, an agreement has finally been reached on a readmission procedure for persons residing in the European Union without authorisation.
The Committee on Foreign Affairs asked permission to draft an opinion on this very important agreement, particularly bearing in mind developments in the region around Pakistan and the issue of human rights.
We had a lengthy debate in committee and several concerns were raised: the unstable situation and continual violations of human rights in Pakistan, as well as the fact that negotiations held with Pakistan did not guarantee the rights and safety of persons sent back to Pakistan. Also, we were worried that no evaluation of the 11 readmission agreements already in force has yet been made.
In the end, the members of the Committee on Foreign Affairs concluded that a clear framework for cooperation on readmission with Pakistan was preferable to a situation where there is a risk that Member States proceed to expel illegal immigrants from Pakistan on an ad hoc basis and without supervision based on the respect for human rights.
Article 16 will ensure that the EU can carry out this supervision, so I reiterate the request of the Committee on Foreign Affairs for an evaluation of the agreements concluded thus far and I support its adoption.
Madam President, Commissioner, ladies and gentlemen, firstly, on the subject of Pakistan: we are debating this at a difficult time for Pakistan, and all of us, I believe, support complete solidarity with the people there who have suffered this disaster. Mr Sógor has already talked specifically about the agreement. Therefore, I would like to make a few comments on the questions relating to European Union readmission agreements with third countries in general.
Firstly, these agreements make sense and they are necessary, because we have legislation in Europe that governs immigration. However, if we have legislation that governs immigration then there will also be people who are residing here illegally. It then follows logically that we also need to have repatriation. With regard to many of the principles I have just stated, the Left - the Socialists - are often on our side, but when it comes to specific decisions regarding the actual conclusion of such an agreement, they then refuse to give their consent. I therefore believe that, despite this, we need to remain consistent.
Secondly, standard human rights must be respected. The alternative to such an agreement is not, of course, that we have better human rights standards. Anyone who rejects this agreement accepts the fact that we will have 27 different legal standards in the European Union which are not monitored as closely as would be the case at European level.
The third, and for me the most important, question is: how can we actually make partnership with third countries attractive in future? I would ask the Commission to work in a more interconnected way in future. If we open up European markets in the world trade negotiations, the third countries must also give us the opportunity to talk about repatriation or, with regard to the question of legal immigration, third countries must be in a position to grant us concessions in connection with repatriation. In other words, a more interconnected way of working is important here.
Madam President, ladies and gentlemen, the catastrophic humanitarian situation which Pakistan is currently experiencing has obliged us to postpone the vote on the readmission agreement between the EU and that country by a fortnight, which, I must admit, is of little consolation.
Our choice is now critical. How can we actually approve this agreement when so many questions remain unanswered and when so many concerns still remain? It is pointless to review in detail Pakistan's sad record in relation to respect for human rights, but I should still like to echo what other Members have already said: that country is a signatory to neither the Convention relating to the Status of Refugees, signed in Geneva, nor the Convention relating to the Status of Stateless Persons.
This situation is all the more worrying because this agreement is primarily and clearly aimed at Afghans, and the statements from the Commission, which are confined to asking Pakistan to sign the Convention relating to the Status of Refugees, do nothing to change the situation. This is why we must declare a clear prior position: the signing of the Convention relating to the Status of Refugees and other texts relating to the protection of fundamental rights is a sine qua non of any negotiation.
This situation is combined with a chronic lack of precision surrounding the implementation of the agreement we are debating today, the scope, structure, objectives and technical arrangements of which, both with regard to the readmission procedure itself and to the exchange of personal data, I can only describe as vague. It is not only the implementation of this agreement which is the problem; it is also the entire negotiation process and readmission agreements in general.
We have asked the Commission on numerous occasions to provide an assessment of the agreements concluded so far. We have not received this, and what you are telling us today is insufficient. How could we reasonably and in all conscience approve this agreement if we have not seen any assessment? I would add that this is also the finding of the study requested by the Committee on Civil Liberties, Justice and Home Affairs, which has been passed on to us. Parliament will not be able to fully exercise its powers if it is not duly informed during the process of negotiating and implementing these agreements.
As Parliament is now a colegislator, it must affirm its position. I would therefore emphasise that tomorrow's vote will be of great symbolic significance for its role. At a time when partnership agreements are being negotiated with states such as Libya, for example, our role is to reject this agreement, thereby demonstrating Parliament's concern for human rights and desire for greater transparency in negotiations.
Madam President, Commissioner, as many of my fellow Members have said, I think that, after the disastrous floods in August, this could be perceived as not the best time to debate the agreement between the EU and Pakistan on readmission. We all still have the terrible images of the victims in our minds and we share their suffering.
However, let us not fall into the trap of mixing up different issues. The agreement on readmission is quite simply a way of clarifying the legal aspects between the EU and Pakistan. I believe that the agreement should be seen in a wider context, one in which we are acting to encourage lawful migration, while, at the same time, controlling illegal migration. I would like to thank the Commission for the guarantees that it has given with regard to the monitoring of the agreement. The Commissioner said that pressure will be exerted on Pakistan to sign the Geneva Convention and that the Commission is committed to informing Parliament of the results of the implementation at all stages.
The Group of the Alliance of Liberals and Democrats for Europe, which I am representing today, supports the report on the readmission agreement and we would also like to call on the Commission to give us a positive response to the question regarding the introduction of an evaluation mechanism for all readmission agreements as soon as possible. The fact that Pakistan has not signed the Geneva Convention is certainly a complicating factor, but let us remember that all of our Member States are bound by the Convention and by EU treaties and would be committing a serious infringement of these if they were to send people back to countries where there is a risk of their rights being violated. This is what is referred to as the principle of non-refoulement and it applies irrespective of whether or not Pakistan has acceded to the Geneva Convention. Indirect non-refoulement also exists, and I would just like to say very briefly that this agreement is essential, as it governs our cooperation with Pakistan.
It is a fact that a humane asylum policy requires a deportation policy. Asylum seekers whose applications have been rejected need to go somewhere else. Yet that is not the same as juggling with people. Somehow, Europe has dreamt up the idea that, if a person cannot be deported to his or her country of origin, we simply take the nearest country or the country through which the person travelled before his or her arrival in Europe. That is what I call juggling with people.
We are already going so far as to attempt to pack people off to Libya, and as to wash our hands of it if Libya seeks to send people back to Eritrea. We are evidently attempting to pass the buck when it comes to people from other countries - in this case, Afghans being deported to Pakistan. I have heard one of my fellow Members from the Group of the European People's Party (Christian Democrats) saying words to the effect of: 'How can we make these readmission agreements more attractive to those other countries?' This does not strike me as a humane way of treating people, nor does it strike me as the right way to achieve a good European asylum policy.
Indeed, a good European asylum policy is what we all stand for. Passing people on to a country such as Turkey, for example - through which, after all, a great many asylum seekers travel - means that these people cannot start a new life because they are neither where they want to be nor where they are welcome; and no amount of money can change that.
The Confederal Group of the European United Left - Nordic Green Left opposes the proposed readmission agreement with Pakistan. It is the wrong instrument at the wrong time.
According to the United Nations, Pakistan's infrastructure - roads, railway lines, bridges and so on - has been so severely affected by the flooding as to revert to the condition it was in decades ago. In Pakistan, millions of people are fleeing the water or are finding on their return that nothing remains of what they once owned. One would have thought that, under these circumstances, Europe's main concern would be to help people. Therefore, I find it distasteful to note that, now of all times, we are being required to take a decision on a readmission agreement that will inevitably mean that Europe is able to send back to Pakistan illegal asylum seekers and those whose applications have been rejected. Is this an example of the community of values on which the European Union prides itself?
In addition, the agreement lacks sufficient human rights safeguards. Pakistan is not a stable country at present. Therefore, my question to the Commission, and indeed also to the Council, is as follows. What is the basis for your confidence that Pakistan - which has not, in fact, ratified the Geneva Convention but nevertheless welcomes large numbers of refugees - will really offer refugees protection under the present circumstances?
One would expect the agreement to contain safeguards that do justice to the responsibilities countries take on when deporting a person to another country. The only thing we have really heard about this is that the European Commission is to ensure that Member States meet their obligations under the European Convention on Human Rights and the Geneva Convention.
Yet my question to the Commissioner is as follows. How does the Commission intend to do this? Will you send officials along to Pakistan when people are put on an aeroplane, and how long will you continue to monitor the fate of these people - or will you just present us with a report when it is already too late for them? The agreement contains too few safeguards, and comes at exactly the wrong time. Therefore, the verdict of my group is that this should be swept off the table.
(NL) I should like to draw attention to the problem we have with Turkey. As you know, the European Commission has been endeavouring to conclude a readmission agreement with Turkey for many years now, but has found its efforts systematically opposed by that country.
The situation is unacceptable for two reasons. Firstly, a candidate country might be expected to show cooperation instead of opposition. Secondly, Turkey is not simply a neighbour of the European Union; it also shares a very long border with us. Furthermore, Turkey is one of the largest and most important countries of origin and transit of illegal immigrants. I can also refer in this connection to a recent memorandum from Europol, Eurojust and Frontex, which described Turkey as one of the main transit countries for the heroin trade from Afghanistan, Pakistan and the Balkans. The issue here is not only the drugs trade but also organised crime in general.
Reportedly, the negotiations on the readmission agreement with Turkey have been going rather better than in recent years, and yet we note that the Turkish Government is now starting to impose certain conditions that are totally unacceptable. Where the EU talks about 'visa facilitation', the Turkish Government is starting to speak about opening up borders and about free movement of persons for people from Turkey - which, of course, only exacerbates the problem instead of offering any solution to the existing problems.
(PT) Madam President, I would congratulate my colleague, Mr Sógor, on the report that he has presented. The importance of this report and of the negotiations undertaken is well illustrated by the fact that it has taken 10 years to reach an agreement.
This agreement is important not only for Pakistan, but also for our relations with other countries in the region. These agreements are a positive factor in the fight against illegal immigration, but the return of any illegal immigrant can only occur based on an individual decision and in full compliance with the obligations and responsibilities of international law, with special emphasis on the principle of non-refoulement.
Pakistan is, without doubt, an important country of origin or transit for illegal emigrants. However, it is regrettable that it has not yet gone ahead with ratifying either the International Covenant on Civil and Political Rights or the United Nations Convention against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. This raises serious doubts about whether returns there will be safe, especially because the agreement does not include strict safeguards and mechanisms for the protection of fundamental rights.
Despite falling far short of what is desirable, it is nevertheless positive to eliminate the risk of Member States yielding to repatriations on an ad hoc basis. It is also positive that a clear framework for cooperation with Pakistan will be created allowing supervision of human rights by the European Union.
(SK) We are talking here about readmission agreements and many of us are bothered by a fundamental question: How to ensure protection of the rights and safety of deported persons?
Experience suggests that readmission agreements do not adequately reflect this issue. It is normally assumed that if two states conclude an agreement, they will monitor the objective specified by the agreement. However, it does not always work that way, and readmission agreements are a good example of that. States often conclude them within the context of a broader framework of cooperation which includes other and - for the parties concerned at least - more important areas, such as energy security, for example, or the fight against terrorism, police cooperation or trade. Readmission agreements therefore form only a small part of pragmatic bilateral relations.
Let us be honest, ladies and gentlemen. For more advanced countries, readmission agreements also represent a more elegant way of officially getting rid of illegal immigrants with the consent of the less advanced country of origin which, in return, will be compensated, for example, through the signing of a strategic trade partnership.
Let us now get down to basics: the mere consent of the less advanced country of origin does not indicate in the slightest that it has the political will or the legal or institutional resources to handle an influx of its citizens, never mind protecting their human rights. For us Members who are involved in human rights protection, it is vital to acknowledge this hidden context of readmission agreements, and so we must insist that human rights and transparency are a priority when concluding readmission agreements.
(FR) Madam President, the Commission wrote in 2005 that, 'individual expulsion decisions [taken by Member States' competent authorities] have to comply with the 1951 Geneva Convention, the 1967 Protocol and international treaties. No one may be removed, expelled or extradited to a State where there is a serious risk that he or she would be subjected to the death penalty, torture or other inhuman or degrading treatment or punishment'.
The fact is, serious human rights violations do take place in Pakistan: the death penalty, torture, death while in custody, forced disappearances, honour crimes. As has already been said, there are several international agreements that it has not signed. How can we be sure that the rights of readmitted individuals and their safety will be protected?
There are no guarantees for ethnic or religious minorities or for women. There is no mention of the consequences of the agreement for Afghan refugees, nor are there any plans for the implementation of the agreement to be monitored by the EU Agency for Fundamental Rights. In the name of human rights and human dignity, Parliament must reject this agreement.
Madam President, the case for returning illegal Pakistani immigrants to their country of origin is self-evidently valid. The main question to be asked is why there should have to be an agreement with Pakistan for them to be allowed to enter their own country. I ought to be surprised, but I am not.
There are those who object to their being returned even with Pakistan's permission. Their objection appears to be that Pakistan does not comply with the relevant human rights standards. That is quite true. But it is also true of most third world countries - and indeed some European ones. Are they suggesting that all illegal immigrants from countries with flawed human rights standards should be allowed to stay? If they really believe that, we must ask why they are content for the remaining populations of those dangerous countries to remain in them. Should we not be inviting the entire populations of Pakistan, China, Afghanistan, the Middle East, Latin America and Africa to move to the European Union? That is the logical absurdity of their position.
(DE) Madam President, Commissioner, ladies and gentlemen, this agreement is right and it is necessary, and it is thanks to the Commission that we now have a result. Consideration of minimum humanitarian standards in the country of origin is, of course, a fundamental part of any readmission agreement. That is a prerequisite for any agreement of this kind to be concluded at all.
It is not about asylum seekers - and I am addressing that comment to the Greens and the Left. Read the agreement! It is not about those in need of protection; it is about people who are residing here illegally. That is the group we are talking about here. Asylum seekers and the deportation of people in need of protection are not something we can include in a readmission agreement.
What we need now is to ensure - and in this regard, I am grateful for the evaluation that you have just provided in your statement - that return decisions will also be implemented, as the number of actual returns is considerably lower than the number of return decisions. I have here the figures from 2008, according to which there were 609 000 illegal residents and 608 000 return decisions, and 214 000 people were actually returned. We need a common European strategy here, but in order to implement it, we also need a common strategy with the third countries.
(IT) Madam President, Commissioner, ladies and gentlemen, today's debate on readmission agreements cannot escape the now thorny issue of the agreement between the European Union and Libya.
We know that one part of the agreement centres on the fight against illegal immigration. We are worried because so far, the Commission has said little to us on the issue, despite the fact that the Treaty of Lisbon obliges the Commission to provide Parliament with information promptly.
As we know, Libya is not a signatory to the Geneva Convention on Human Rights, nor has it so far shown that it has adopted standards of behaviour in line with international law. I am thinking of the case of the Eritrean immigrants held in inhumane conditions in the Libyan centre of Brak, as well as the closure of the offices of the United Nations High Commissioner for Refugees. Above all, however, I am thinking about the events of last week, when a Libyan patrol boat opened fire on an Italian fishing boat from the Mazara del Vallo fleet in international waters, claiming that there were illegal immigrants on board. This is an extremely worrying explanation that brings to mind the agreement signed between Libya and Italy. Among other things, this provides for the refoulement of immigrants to Libya without any provisions on the right to request asylum or individual, case-by-case assessments of each situation, whilst it also permits the use of firearms to stop immigrants.
Given that part of the agreement is secret in this case too, I wonder if the Commission is aware of its content and whether, in the case in question, it thinks it necessary to request explanations regarding the Libyan authorities' ability to open fire on boats if they suspect that they are carrying illegal immigrants. Because if this was the case ...
(The President cut off the speaker)
(ES) Madam President, asylum is a precise and defined legal concept that has nothing to do with a readmission agreement.
The agreement with Pakistan is an EU instrument that is part of the fight against illegal immigration, not of international protection or asylum.
There is no room for doubt regarding the purpose of the agreement: the readmission of any Pakistani citizens that do not fulfil or no longer fulfil the current requirements for entering, being in or residing in a Member State, or of nationals from third countries or stateless persons who have a visa or a residence permit issued by Pakistani authorities and have illegally entered a Member State directly from Pakistan.
Respect for fundamental human rights during the repatriation process must be guaranteed by requiring that international law be complied with, especially the principle of non-refoulement and the European Convention on Human Rights.
In short, the measures in the agreement shall only apply to persons who are in the EU illegally and shall not affect others who have been granted asylum or whose application for international protection is in progress.
Therefore, in my opinion, we cannot and must not confuse different issues that could prevent an agreement being reached that is fundamental in the development of the common European Union immigration policy.
We therefore support the agreement but demand guarantees from Pakistan.
(NL) The flooding in Pakistan is the most severe in 80 years and at present, there is no end in sight. Millions of people have been affected. Many have been left homeless and famine is looming. Are we going to send people back on the same aeroplane used to send humanitarian aid to Pakistan?
An agreement between the European Union and the Islamic Republic of Pakistan would be irresponsible. We cannot disregard the human rights situation in Pakistan, which leaves much to be desired. Pakistan has not even signed the Geneva Convention relating to the Status of Refugees. We should be concluding agreements under appropriate conditions, such as requirements for the signing of the Geneva Convention or other agreements safeguarding fundamental rights.
Therefore, I am also very curious about the agreements the European Union is negotiating with other countries. The important thing is that we have access to these, so that we can ensure that the agreements are sound. For example, what is the situation with the readmission agreement with Turkey? Reportedly, the negotiations are virtually complete. A few Member States still have some objections to the final text.
Could the Commissioner tell us the nature of the sticking-point in the negotiations? What is the European Commission doing to achieve a favourable outcome? Also, when the agreement has been concluded, will the Commission take the next step at long last? Will Turkish businesspeople and students be able to enjoy visa-free travel to Europe at long last? After all, it is outrageous for the European Union to conduct a visa-free policy with the most diverse countries but not with one of its candidate countries.
(DE) Madam President, in his introduction, the rapporteur said that Parliament now has to support the agreement. Perhaps that was a mistranslation, but I will nevertheless make it very clear that I do not have to support this agreement and I most definitely will not support it.
This first agreement following the entry into force of the Treaty of Lisbon will, in particular, send out a particularly important signal. However, what sort of signal are we sending out to the EU and beyond? Looking at the supporters of the agreement I can, above all, see a biblical principle at work: we wash our hands in innocence - after all, we have a treaty. However, we have absolutely no idea what happens to the people in these countries when we send them back. I would have liked to have seen a greater sensitivity to the issue of the treatment of refugees and of respect for human rights. The adoption of this agreement will severely jeopardise our credibility in matters of democracy and human rights. I would therefore ask all my fellow Members once again not to support this agreement.
(DE) Mr President, the combination of restrictive EU external border protection measures and strict application of readmission agreements can stem the tide of illegal immigrants. The Lampedusa example is, in my opinion, an impressive demonstration of this. Whereas, up to 2008, there were tens of thousands storming Italy's coast each year, now the overly full reception camps are noticeably emptying. Parliament should therefore support the Commission in the swift negotiation of further agreements, with Turkey, for example.
In this regard, however, absurd demands, such as that from the Libyan Head of State, Colonel Gaddafi, according to which the European Union should pay Africa at least EUR 5 billion a year to combat illegal immigration, must be firmly rejected. Instead, the numerous financial subsidies provided by the EU, such as development aid, must be linked to the willingness of the states to genuinely cooperate with the European Union in combating illegal immigration. We also need to combat the abuse of the asylum system and bogus asylum seekers throughout the EU and strengthen the border protection agency Frontex in a genuinely effective way.
(EL) Mr President, ladies and gentlemen, approximately 80% of illegal immigrants found on the external borders of the European Union are found in Greece. Approximately 126 000 illegal immigrants were arrested in Greece in 2009. Of these, approximately 5 000 (4 852 to be precise) were from Pakistan and 36 472 were from Turkey.
From this, I draw the following conclusion: the agreement with Pakistan is very important and has, in fact, taken a very long time: 8 years have now passed. Article 16 makes provision for protection for human rights and we expect a lot from this agreement.
I would remind the House that Spain, Malta and Italy have limited numbers of illegal immigrants thanks to such agreements. I trust that the agreement with Turkey will not take another 8 years, Commissioner. You have told us numerous times now that we are in the final stage. However, no announcement has been made. I trust that there will be no further delays. We have no time to waste.
Mr President, one point of clarification that does not seem to be very clear here is that people who have the status of being illegal have not necessarily entered the European Union illegally. They might very well be asylum seekers whose claims have been rejected, or people who came with a tourist visa and overstayed, so they are not like those people who have entered via criminal efforts in a very illegal way.
Ms Malmström, you said that you want to meet the expectations of European citizens. What our citizens expect us to have is a European Union of human rights and respect for human beings. Those expectations should also be met. I wonder how you will be able to monitor people who are sent back, to ensure that they are not persecuted and tortured. How will you look into this? What will this look like in practical terms?
(DE) Mr President, the large degree of euphoria surrounding the democratic progress made by Turkey as a result of the most recent referendum needs to be put into perspective, because Turkey has so far not managed to cooperate with the EU with regard to the return of refugees and migrants. In this regard, Turkey is not only a country of origin, but it is also often a transit country for refugees from the Middle East, from Iraq and Iran. Cooperation in our joint defence against refugees is, however, essential. Although Frontex is available to help with technological matters, it does not, of course, mean that the EU has to bear the general costs of Turkish border protection. The EU cannot be Ankara's cash cow and, in any case, the pre-accession aid is extremely generous. Turkey must therefore comply with the Geneva Convention Relating to the Status of Refugees, and fundamental rights deficiencies must not be used as an excuse to refuse to return refugees. It is not acceptable for Ankara, on the one hand, to push for closer relations with Brussels but, on the other, to liberally direct refugees into the supposed Eldorado of the EU. A readmission agreement must therefore be concluded as quickly as possible.
(RO) I would like to mention, as part of this debate, the case of one of the third countries, specifically, the Republic of Moldova.
In 2007, the European Parliament ratified the readmission agreement between the Republic of Moldova and the European Community. However, this policy has some shortcomings. There was too little assessment carried out of its impact on the Republic of Moldova, while the agreement's negotiation and implementation procedures were not sufficiently transparent. While the Communist administration was in power, from 2001 until 2009, more than 600 000 people migrated from the Republic of Moldova to the EU. One of the reasons was the disregard for human rights. The large number of statements made in the ECHR condemning Moldova is one example of this.
To resolve these issues, the EU needs to provide suitable commercial policies and more assistance for development. With this in mind, I think that the EU initiative for providing financial aid to Moldova must be continued.
(FR) Mr President, Commissioner, ladies and gentlemen, tomorrow, for the first time, Parliament will be called on to give its assent to a readmission agreement. This is a very important responsibility which I believe Parliament must exercise seriously, since it involves the safety of the people concerned.
Pakistan is a state which has neither signed nor ratified the Geneva Refugee Convention or the Convention relating to the Status of Stateless Persons. This agreement could affect not only Pakistani nationals but also citizens of other countries fleeing war and disturbances, and here, I am thinking, in particular, of Afghans who could well find themselves, as a result of this agreement, being sent to a state that offers no guarantees whatsoever.
Therefore, Parliament's first - and, I think, most legitimate - request is that we be given an assessment of the previous readmission agreements, since this was, after all, what the Commission promised.
Secondly, we call for Pakistan to sign these Geneva Conventions before any agreement is envisaged.
Thirdly - and this is the very least we expect - we ask that Parliament be able to take part in the Joint Readmission Committee; in other words, that it also is able to monitor the terms on which any future agreement is implemented.
As the situation stands at the moment, I do not think we should give our assent tomorrow.
Member of the Commission. - Mr President, honourable Members, I would gladly discuss Turkey, Libya and Moldova with you, but we are running out of time, so I will stick to the subject of the debate. However, I would be happy to come back and discuss these issues with you at some other time.
As regards Pakistan, as some speakers mentioned, we have been discussing this readmission agreement with them for many years. I think you all agree that it is much better to have a European agreement with Pakistan instead of several more or less obscure bilateral agreements. As a European agreement, it can be monitored, it can be subject to control, it is much more transparent, we can discuss it here in plenary, we have greater leverage on issues such as fundamental rights and human rights, and we have greater legal clarity.
I would like to underline what I have already said in my introductory remarks, namely, that the EU asylum acquis requires Member States to grant a third country national or stateless person international protection where it is established, following an individual examination of the asylum application, that he or she is in need of international protection. The Asylum Qualification Directive - and you all know that I want to strengthen this directive and negotiations are ongoing - specifies relative criteria in that respect and no readmission agreement can release Member States from that fundamental obligation and duty.
The declaration that we have agreed among us on reporting to Parliament and on increased transparency is very important and the Commission can firmly commit to following it. As I said, there will be an evaluation of all readmission agreements. This evaluation will form the basis for a future strategy on future readmission and I will be happy to discuss this with you.
As regards the question of how we can check what happens to these people, of course, the Commission has no way of checking on all these individuals. Member States do not have the obligation to do that. They do not have the obligation to report to the Commission, but we will, in the light of the upcoming evaluation, look at this issue and see how we can cooperate further - Member States, NGOs, people working on the ground - in order to bring that forward.
So, this evaluation is very important. It will define the future readmission policy, but that should not stop us from making progress in the agreement that we have before us.
This agreement is important for us to manage our migration policy properly and, with the promise to come back to you as soon as possible with the evaluation, I would urge you to vote in favour of the admission agreement tomorrow.
Mr President, I hope you will not be too strict with me, as I only used up three minutes and twenty seconds of my first four minutes. Please forgive me if I happen to take a little longer this time.
We were deeply moved by what happened in Pakistan during the floods and we are still very concerned about all human rights violations which take place either in Pakistan or elsewhere in the world. However, we are even more concerned when human rights are violated even in countries which have signed the Geneva Convention on the Status of Refugees. And we are even more concerned that some of the fellow Members supporting the people of Pakistan - with good reason - and speaking out against human rights violations may not acknowledge national minorities in their own Member State.
I would like to repeat what I have already said in the debate: while the issue of human rights is indeed important, this agreement is not primarily about human rights issues. It is also about EU citizens and Member States turning to us for security. Allow me to tell you about a case that took place in May 2010 in the UK. Two Pakistani students, Abid Nasser and Ahmad Faraz Khan, were arrested on suspicion of terrorism. The British court ruled that returning the two students to Pakistan could endanger their lives, and they were allowed to remain in the UK. For this reason, when we talk about returning people, we obviously have every right to call to account Pakistan over human rights violations, but we should primarily trust in the judges and courts of our Member States, and we can perhaps make sure that the human rights of individuals are not violated.
Pakistan does not meet the criteria in many respects, but we should not forget that it has had a ministry for minorities since 2004 and this year, perhaps also as a result of your critical comments, it ratified two international agreements, namely the International Covenant on Civil and Political Rights and the 1984 United Nations Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment. I have to say that they may have changed it because you were critical towards this agreement and ratified it, but perhaps I can also say that if you vote no tomorrow, your vote will mean that you do not trust the courts of your own Member States. I therefore urge everybody to give Pakistan a chance to continue on this road after almost ten years of negotiations and agreements, and hopefully it will sign the Geneva Convention as well.
The debate is closed.
The vote will take place tomorrow (Tuesday, 21 September 2010) at 12:00.
Written statements (Rule 149)
Ladies and gentlemen, as part of the debate on the Agreement between the EC and Pakistan on readmission - Community readmission agreements with third countries, I would like to draw attention to questions related to work on the subject of an agreement between the European Union and Georgia on the readmission of persons residing illegally. On this matter, we are guided principally by the desire to strengthen cooperation between the EU and Georgia to enable a more effective fight against illegal immigration, and so, on a reciprocal basis, we are concentrating on the construction of suitably rapid and effective procedures which will allow establishment of identity and ensure the safe return and transit, in conformity with legal requirements, of persons who do not, or who no longer fulfil the conditions for entry to, presence in, or residence on the territory of Georgia or of an EU Member State. I am of the opinion that such an agreement should be brought into force as quickly as possible, because we are not dealing, here, with numerous controversial matters as we are in the case of Pakistan. Quite the opposite - Georgia respects human rights - it is a signatory to the Convention for the Protection of Human Rights and Fundamental Freedoms of 4 November 1950 and the Convention Relating to the Status of Refugees of 28 July 1951, as amended by the Protocol Relating to the Status of Refugees of 31 January 1967. Furthermore, it is also a Member State of the Council of Europe.
I want to begin by stressing the symbolic significance of this first readmission agreement signed by the European Union as an entity. Moreover, Pakistan is an important partner of the EU, especially in the fight against terrorism. The general consensus is that the EU must improve its strategy and become more involved with this country. I believe that a clear, well-structured cooperation framework is required with Pakistan on the issue of readmission. Without this agreement, we leave ourselves exposed to the risk that Member States will go ahead and return illegal immigrants to this country outside any European legal framework and on an ad hoc basis. Based on this assumption, the EU would have no say in anything and, in particular, it would not have the chance to ask for guarantees regarding respect for fundamental rights. It must be stressed that the EU will be represented in the Joint Readmission Committee set up in accordance with Article 16 of the agreement, which will allow it to monitor respect for fundamental rights as part of readmission. Furthermore, the non-affection clause under Article 15 addresses the concerns about respect for human rights in Pakistan.